DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination.
Claims 1-17 are rejected.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/819,187.  Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The underlined portions of the claims are language that simply adjust the virtual area based on the “crossing vehicle” being another object..
Related Application: 16/819,187
Instant Application 16/819,192
1. A vehicle control device comprising: a crossing vehicle detection sensor configured to detect a crossing vehicle approaching an own vehicle while the own vehicle is traveling in an intersecting lane, the intersecting lane being a lane that intersects an own vehicle lane at an intersection at a time the own vehicle approaches the intersection, the crossing vehicle being a vehicle travelling in the intersecting lane; and a controller configured to automatically brake the own vehicle to avoid a collision between the own vehicle and the crossing vehicle under a condition that the own vehicle enters the intersecting lane, wherein the controller is configured to set, between the own vehicle and the crossing vehicle, a virtual area that moves with the crossing vehicle and that extends in an advancing direction of the crossing vehicle, and automatically brake the own vehicle to prevent the own vehicle from contacting the virtual area.
A vehicle control device comprising: an object information acquisition sensor configured to acquire information relating to an object approaching an own vehicle while advancing in an intersecting lane, the intersecting lane being a lane that intersects an own vehicle lane at an intersection at a time the own vehicle approaches the intersection, the crossing vehicle being a vehicle travelling in the intersecting lane; and a controller configured to automatically brake the own vehicle to avoid a collision between the own vehicle under a condition that the own vehicle enters the intersecting lane, wherein the controller is configured to set, between the own vehicle and the object, a virtual area that moves with the object and that extends in an advancing direction of the object, and automatically brake the own vehicle to prevent the own vehicle from contacting with the virtual area, and set a length of the virtual area corresponding to a kind of the object.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, & 13 recite the limitation "the crossing vehicle being a vehicle travelling in the intersecting lane".  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata; Shinya (US 20160280266 A1).
Regarding claim 1, Kawamata teaches a vehicle control device comprising:
an object information acquisition sensor configured to acquire information relating to an object approaching an own vehicle while advancing in an intersecting lane, the intersecting lane being a lane that intersects an own vehicle lane at an intersection at a time the own vehicle approaches the intersection, (Paragraph 50: "the right side sensor 32R detects the other vehicle 100. The right side sensor 32R calculates a relative position and relative velocity of the other vehicle 100 to the host vehicle 1." Further see Figure 5 below.

    PNG
    media_image1.png
    313
    324
    media_image1.png
    Greyscale

and a controller configured to automatically brake the own vehicle to avoid a collision between the own vehicle under a condition that the own vehicle enters the intersecting lane, wherein the controller is configured to set, between the own vehicle and the object, a virtual area that moves with the object and that extends in an advancing direction of the object, (Paragraph 50: "The right side sensor 32R outputs the calculated information to the traveling area estimation unit 51. The traveling area estimation unit 51 estimates a traveling area AR of the other vehicle 100 on the basis of the information acquired from the right side sensor 32R. The traveling area AR is a future host vehicle forward traveling area of the other vehicle 100 that is a crossing target.”)
and automatically brake the own vehicle to prevent the own vehicle from contacting with the virtual area, (Paragraph 51: "The collision possibility determination unit 52 according to the present embodiment determines the collision possibility on the basis of the traveling area AR and the state of the host vehicle 1. The collision possibility determination unit 52 calculates the collision possibility on the basis of, for example, a stoppable position of the host vehicle 1 when alarm control, deceleration control and brake control are executed.")
and set a length of the virtual area corresponding to a kind of the object. (Paragraph 42: "Each of the sensors 32R, 32L, 33 may further have the function of identifying a detected target. Identifiable targets include, for example, another vehicle, a pedestrian, a bicycle, a motorcycle, a baby carriage, and other mobile units. Each of the sensors 32R, 32L, 33 estimates the type of a detected target by, for example, matching the detected target with a model of an identification target that is stored in advance." The area AR corresponding to the instant virtual area is calculated based on the information acquired from the sensors [0050] which includes the type information of that object.)

Regarding claim 6, Kawamata teaches the vehicle control device according to claim 1, Kawamata further teaches:
wherein the controller comprises a single processor. (Paragraph 44: "The ECU 50 is a controller that executes vehicle control over the host vehicle 1. The ECU 50 according to the present embodiment is an electronic control unit including a computer." ECUs are well known in the art to comprise at least a single processor.)

Regarding claims 8 & 13, they are rejected on the basis that they are encompassed in scope by previously rejected claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Luo; Wei (US 20190135247 A1).
Regarding claim 7, Kawamata teaches the vehicle control device of claim 1, and though it is well known in the art, Kawamata does not teach:
wherein the controller comprises multiple processors including at least one processor that is not included in the vehicle.  
However, in the same field of endeavor, Luo teaches:
wherein the controller comprises multiple processors including at least one processor that is not included in the vehicle. (Paragraph 35: “In some embodiments, the server 110 may include a processing engine 112. The processing engine 112 may process information and/or data associated with driving information of the vehicle 130 to perform one or more functions described in the present disclosure. For example, the processing engine 112 may obtain driving information of the vehicle 130 and determine a control parameter which may be used to control the vehicle 130 based on the driving information.”)

Kawamata and Luo are analogous art as they both generally relate to the control of automatic braking of a vehicle.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kawamata with those of Luo to achieve a “high level of precision and accuracy” when executing automatic braking. (Luo: Paragraph 3)
Allowable Subject Matter
Claims 2-5, 9-12, & 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.W.V./Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662